UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1082



STAN LABER,

                                              Plaintiff - Appellant,

          versus


FRANCIS J. HARVEY, Secretary of the Army,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (1:05-cv-00803-CMH)


Submitted: November 15, 2006              Decided: November 17, 2006


Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stan Laber, Appellant Pro Se. Ralph Andrew Price, Jr., OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Stan Laber appeals the district court’s order dismissing

his suit for failure to exhaust administrative remedies.    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.       Laber v.

Harvey, No. 1:05-cv-00803-CMH (E.D. Va. Nov. 8, 2005). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -